DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 10722952. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 10722952. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed methods of ‘drilling a hole in a wall’ and ‘a kit for drilling a hole in a wall’ in independent claims 11 and 16 of patent ‘952 anticipate or render obvious the instant method and kit for drilling a hole in an electric panel wall in claims 13 and 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “flexible material” in claim 10 and "rigid material" in claim 11 are relative terms which render the claims indefinite.  The terms “flexible material” and "rigid material" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When compared to fabric, rubber could be considered a rigid material while at the same time when compared with one-
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 10, 12, 13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (USPG 20110274508).
Regarding claim 1, Russell discloses a container assembly 10 for retaining a drill byproduct produced when drilling into a wall 18. The container assembly comprises a container 20 disposed on an internal side of the wall, having an internal surface and an external surface (see Fig. 9). A sleeve 11 is disposed about the external surface of the container, the sleeve comprising one or more internal magnets 17 that couple the sleeve and the container to the wall and retain the drill byproduct along the internal surface (Paragraph [0030]).
Regarding claim 2, Russell discloses a second container 10 being disposed on a second side of the wall that is opposite the internal side of the wall, the second container comprising a through-hole configured to allow a wall puncturing device (i.e. hole saw) access to the wall.
Regarding claim 5, Russell discloses a portion of the second container around the through-hole being reinforced (see for example, the flanges of the second container 13 that hold the magnets 15 in Fig. 4).
Regarding claim 6, Russell discloses the container 20 and sleeve 11 being separate components, removably separable from each other.
Regarding claim 7, Russell discloses the one or more internal magnets 14/17 being permanently disposed in the sleeve.
Regarding claim 10, Russell discloses the container comprising a flexible material.
Regarding claim 12, Russell discloses the sleeve 11 being a ring.
Regarding claim 13, Russell discloses a method of drilling a hole in an electrical panel wall (Paragraph [0003]) comprising placing a container 20 on an interior surface of the electrical panel wall, coupling the container to the interior surface of the electrical panel wall by placing a magnetic sleeve 11 over the container such that a magnet 14/17 of the magnetic sleeve is attracted to the electrical panel wall and drilling a hole with a drill bit, wherein the hole aligns with an internal compartment of the container.
Regarding claim 16, Russell further discloses capturing drill byproduct on an interior surface of the container with the magnet 17 (Paragraph [0030]).
Regarding claim 17, Russell discloses removing the magnetic sleeve 11 from the container such that a drill byproduct would then be released from the interior surface of the container when drilling is finished.
Regarding claim 18, Russell discloses a kit for drilling a hole in a wall of an electrical panel (Paragraph [0003]), comprising a container 20 comprising an internal 
Regarding claim 19, Russell discloses a second container 13 having a through-hole configured to receive the drill bit prior to drilling the hole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (USPG 20110274508).
Regarding claim 3, Russell does not disclose the second container being made of two components, a container and sleeve.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the second container in two parts, a container that surrounds the hole, and a second magnetic sleeve that comprises one or more magnets 15/16 that surround and hold the second container to the wall and retain a portion of the drill byproduct along an internal surface of the second container (Paragraph [0027]) to enable the apparatus to be used on a metallic electrical panel wall, or also on a 
Such a modification would simply be constructing a previously integral component in two separable parts, which has been held to be an obvious modification to the prior art (MPEP 2144.04, V, C).
Regarding claim 4, Russell discloses the one or more internal and external magnets being aligned such that they attract and hold the container assembly together (see e.g. Fig. 2).
Regarding claim 14, Russell discloses the method further comprising placing a second container 13 on an exterior surface of the electrical panel wall and coupling said container to the exterior surface. Russell does not disclose the second container being made of two components, a container and sleeve, said sleeve coupling the container to the wall.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the second container in two parts, a container that surrounds the hole, and a second magnetic sleeve that comprises one or more magnets 15/16 that surround and hold the second container to the wall to enable the apparatus to be used on a metallic electrical panel wall, or also on a nonferrous wall, or wall of an electrical component that is sensitive to magnetic fields, while still guiding a drill and collecting drill byproduct by allowing only the container to be held by hand. See also the above-cited case law.
Regarding claim 15, Russell discloses drilling the hole comprising inserting a drill bit through a through-hole of the second container (Paragraph [0028]).
Regarding claim 20, Russell does not disclose the second container being made of two components, a container and sleeve.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the second container in two parts, a container that surrounds the hole, and a second magnetic sleeve that comprises one or more magnets 15/16 that surround and hold the second container to the wall and retain a portion of the drill byproduct along an internal surface of the second container (Paragraph [0027]) to enable the apparatus to be used on a metallic electrical panel wall, or also on a nonferrous wall, or wall of an electrical component that is sensitive to magnetic fields, while still guiding a drill and collecting drill byproduct by allowing only the container to be held by hand. See also the above-cited case law.
Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (USPG 20110274508) as applied to claim 1 above, and further in view of Funk (USPG 20040040106).
Regarding claim 8, Russell does not disclose the container 20 having a distinct shape.
Funk discloses a similar apparatus wherein a container 008 is secured to a wall via a magnetic sleeve 004. The container is shaped such that it comprises four internal side walls and one rear/bottom wall (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Russell so that the container is shaped as in Funk, to 
Regarding claim 9, neither Russell nor Funk explicitly disclose the rear wall comprising a reinforcing component.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the rear wall of the container with a reinforcing component such as a second layer or reinforcing stitch, to make the container more durable and less likely to tear when filled with sharp drill byproduct.
Regarding claim 11, Russel discloses the sleeve comprising a rigid material but does not disclose whether the container comprises a ‘rigid’ material or not.
Funk discloses a similar apparatus wherein a container 008 is secured to a wall via a magnetic sleeve 004. The container is comprised of an injection-molded plastic (Paragraph [0047]) which visibly holds its shape (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of filing to form the container from a material rigid enough to hold its shape when removing it from the apparatus to successfully hold its contents and not spill the drill byproduct into the workplace.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722